ACCEPTED
                                                                                                 01-14-00156-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            2/19/2015 8:44:20 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                          CLERK

                                   Maite Sample
                             The Sample Law Firm, PLLC
                                405 Main St., Ste. 950
                                                                              FILED IN
                                 Houston, TX 77002                     1st COURT OF APPEALS
                                   (713) 909-9685                          HOUSTON, TEXAS
                             maite.m.sample@gmail.com                  2/19/2015 8:44:20 AM
                                                                       CHRISTOPHER A. PRINE
19 de febrero, 2014                                                            Clerk

Javier Pacheco
#1909939
Allred Unit
2101 FM 369 North
Iowa Park, TX 76367-5638


RE: The State of Texas v. Javier Pacheco, Cause No. 1341972
    In the 262nd District Court, Harris County

Sr. Pacheco,

Espero que este bien. Le escribo para mandarle información adicional sobre su
apelacion. También estoy adjuntando otra copia de mi petición para excusarme de su
caso, aparte de mi Anders Brief, y una copia de el “Anders Brief” que escribi en su
apelacion.

Como no tenemos ningún otro argumento legal para una apelación, la corte de apelación
me ordeno a escribir lo que llaman un “Anders Brief.” Esto es un documento en donde
yo juro que yo revise todos los documentos que existen en su caso y no veo ninguna otra
razón legal para seguir adelante con una apelación y le pido a lo corte que me excuse de
el caso suyo. Para excusarme de su caso también escribi una petición y orden para
excusarme de su caso. Usted tiene 30 dias para escribir su propia petición a la corte de
apelación si desea hacerlo.

El tribunal le envio a usted un documento para que usted pueda pedir una copia de el
registro completo en su caso, pero ya yo le mande una copia de el registro completo de su
caso cuando le mande la correspondencia anterior que tambien incluyo copias de el
“Anders Brief” y la petición para excusarme de su caso. Eso quiere decir, que usted no
tiene que pedirle nada a el tribunal porque ya usted tiene el registro completo.

Le repito que usted tiene los siguientes derechos: La corte de apelación le dara a usted la
oportunidad para escribir su propia petición. Usted tiene 30 dias para escribir su propia
apelacion. Si le niegan su apelación usted también tendrá el derecho de escribirle a la
corte mas alta del estado – “Court of Criminal Appeals” pidiéndole un “Petition for
Discretionary Review” donde usted le pide a la corte mas alta que revise la decisión de la
corte de apelación. La corte mas alta – “Court of Criminal Appeals” tiene que recibir su
“Petition for Discretionary Review” no mas tarde que 30 dias después de la decisión de la
corte de apelación.

El ultimo remedio que le queda a usted se llama un “Writ of Habeas Corpus.” Un “Writ”
es una petición en donde usted le escribe a la corte de apelación criminal mas alta del
estado y le pide lo que usted quiera a base de la sección 11.07 en el “Code of Criminal
Procedure.” Usted tiene un año después de la decisión final de la corte de apelación para
pedir un “Writ.” Eso es algo que usted haría por su cuenta a menos que la corte le asigne
un abogado.

Por favor escríbeme si hay algo más que pueda hacer por usted.


Respetuosamente,

/s/ Maite Sample

Maite Sample